DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment to the Title of the Specification
Applicant has amended the title of the specification to be more descriptive as follows: CONTACT AREA STRUCTURE WITH ORGANIC ADHESIVE LAYER BETWEEN INORGANIC CONDUCTIVE LAYER AND TRANSPARENT CONDUCTIVE LAYER (see 1st page of clean up specification provided with applicant’s response of 8/23/2022). The amendment to the title of the specification is hereby entered.

Reasons for Allowance
Claims 1-15 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1-15 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 1 that requires “the inorganic conductive layer defines a structure extending between the first portion and the second portion” (see 3rd last and 2nd last lines) in conjunction with “a second end of the structure underlies the second portion" (see last line). Also see applicant’s arguments (see REMARKS of 8/23/2022, page 7, last paragraph to page 9, 1st paragraph), which are persuasive.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY ARORA/Primary Examiner, Art Unit 2892